


Exhibit 10.33

 

SOFTWARE LICENSE AND SERVICES AGREEMENT

 

This Software License and Services Agreement (the “Agreement”) is entered into
as of March 10, 2014 (the “Effective Date”) by and between Viggle Inc. (F/K/A
Function(x) Inc.), with its principal place of business at 902 Broadway,
11th Floor, New York, NY 10010 (“Viggle”), and SFX Entertainment, Inc., with its
principal place of business at 430 Park Avenue, 6th Floor, New York, NY 10022
(“SFX”).

 

In consideration of the mutual covenants and Agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:

 

1.                                      DEFINITIONS. Capitalized terms shall
have the meanings ascribed to them in this Section 1.  All other capitalized
terms used in this Agreement not otherwise defined in Section 1 shall have the
meanings assigned in the part of this Agreement in which they are defined.

 

1.1                               “Affiliate” means any entity which Controls,
is Controlled by, or is under common Control with a party, at any time during
the term of this Agreement, or which is a wholly owned subsidiary of a party.

 

1.2                               “Blended Hourly Rate” shall mean an hourly
rate that, as of the Effective Date, shall be One Hundred Fifty Dollars ($150)
per hour and may be increased following the one (1) year anniversary of the
Agreement to Viggle’s average hourly rate for the applicable services (subject
to Section 3.3 if applicable).

 

1.3                               “Blue Spike Litigation” means the patent
infringement litigation filed by Blue Spike, LLC (Blue Spike v. Viggle Inc.
(E.D. Tx., Civ. Action No. 6:12-CV-00526)).

 

1.4                               “Confidential Information” means, but shall
not be limited to, all information relating to a party’s, its Affiliate(s), or
its supplier(s) business, products, or services, which is furnished or disclosed
to Receiving Party by Disclosing Party or its Affiliate(s), or is acquired by
Receiving Party directly or indirectly from the Disclosing Party, either orally
or in writing, and which a reasonable person would assume to be of a
confidential or proprietary nature. Such term shall also include all memoranda,
notes, reports, documents and other media containing Confidential Information,
as well as any copies and extracts of Confidential Information and any
computer-generated studies and data containing Confidential Information prepared
by or for the benefit of Receiving Party in connection with carrying out the
relationship contemplated by this Agreement.  Viggle Confidential Information
shall include, without limitation, the Software and all Documentation and
Enhancements thereof and any associated know-how relating to search technology.

 

1.5                               Contractor” means a third party that performs
technical or development services on behalf of SFX or its Affiliates in
accordance with the terms of this Agreement, provided that a “Contractor” may
not include an entity that, directly or indirectly, competes with Viggle in the
Viggle Field of Use.

 

--------------------------------------------------------------------------------


 

1.6                               “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity through record or beneficial ownership of voting
securities, by contract or otherwise.

 

1.7                               “Disclosing Party” means any party that
provides or otherwise discloses its or any third party Confidential Information
to the other party.

 

1.8                               “Documentation” means the standard user and
technical manuals that describe the functionality of the Software and are
distributed with the Software.

 

1.9                               “Enhancement” means a customization or
enhancement of the Software, whether created solely by or on behalf of either of
the parties or jointly by the parties.

 

1.10                        “Executable Code” means a form of computer program
or portion thereof which can be executed by a computer without further
translation or modification.  Examples include binary code and code which can be
directly executed by an interpreter.

 

1.11                        “Net Third Party Revenue” means licensee fees
actually received by Viggle from the licensing of any Software to third parties,
less sales, export and/or use taxes, commissions, marketing and sales expenses,
overhead, shipping, and amounts allowed or credited due to returns or refunds.

 

1.12                        “Initial Term” shall have the meaning set forth in
Section 6.1.

 

1.13                        “Patents” means any patents and applications
(including provisional applications and utility models), patents issuing from
such applications, certificates of invention or any other grants by any
governmental entity for the protection of inventions, and all reissues,
renewals, continuations, continuations-in-part, re-examinations and extensions
of any of the foregoing, in the United States and all jurisdictions of the
world, including all foreign and international patents and applications.

 

1.14                        “Professional Services” mean any development,
consulting, training, technical or other services provided by Viggle pursuant to
a Statement of Work.

 

1.15                        “Receiving Party” means any party receiving any
Confidential Information.

 

1.16                        “Renewal Term” shall have the meaning set forth in
Section 6.1.

 

1.17                        “Services” means Support Services and Professional
Services that are provided by Viggle pursuant to this Agreement or any SOW
entered by the parties.

 

1.18                        “SFX Enhancement” means an Enhancement that is
developed by Viggle at SFX’s request pursuant to an SOW.

 

1.19                        “SFX Field of Use” means the field of promotion of
dance music, including, for the avoidance of doubt, dance music promotions by
LiveNation.

 

2

--------------------------------------------------------------------------------


 

1.20                        “Software” means the Viggle software programs
described on Schedule 1 and which shall be in Executable Code and Source Code
formats, including Updates or Enhancements created by either of the parties,
except as otherwise expressly provided hereunder.  The Software shall include
all modules and functionality that exist as of the Effective Date or are created
by either party for audio recognition or loyalty programs.

 

1.21                        “Source Code” means a form of computer program or
portion thereof written in a programming language employed by computer
programmers that must be translated into Executable Code before it can be
executed.

 

1.22                        “Source Code Handling Requirements” shall mean
procedures mutually agreed to by the parties to ensure that all access to Source
Code follows reasonable security protocols designed to ensure secure access and
accountability for use of the Source Code.  The Source Code Handling
Requirements may include, for example, the use of source code repository that
may only be accessed by named individuals that must use unique identifiers and
access credentials.

 

1.23                        “Statement of Work” or “SOW” means a document which
incorporates the terms of this Agreement by reference, and pursuant to which SFX
orders certain Services from Viggle.

 

1.24                        “Support Services” means technical support and
maintenance services further described in Schedule 2 to this Agreement.

 

1.25                        “Technical Requirements” mean the minimum technical
requirements for the Software as provided in the Documentation.

 

1.26                        “Term” shall have the meaning set forth in
Section 6.1.

 

1.27                        “Third Party Software” means software owned or
licensed by a third party and which may be incorporated within or necessary for
the use of the Software.

 

1.28                        “Updates” means any subsequent releases of the
Software that Viggle makes generally available to its customers that receive
Support Services at no additional license fee from time to time and that is
intended to replace a prior Software release.  Updates shall not include any
future products which Viggle licenses separately.

 

1.29                        “Viggle Field of Use” means the field of
entertainment rewards.

 

1.30                        “Viggle Materials” means any materials provided to
SFX by Viggle in the course of performing Services.

 

2.                                      LICENSE.

 

2.1                               License Grant.  Subject to the terms and
conditions of this Agreement, Viggle grants to SFX a non-exclusive,
non-transferable (except as provided herein), paid-up, world-wide, right during
the Term to install, use, modify, reproduce, and create derivative works of the
Software for SFX’s and its Affiliates’ internal business purposes. For the
avoidance of doubt, the

 

3

--------------------------------------------------------------------------------


 

foregoing license shall permit SFX to create versions of the Software that
enable usage in different languages.

 

2.2                               License Restrictions. SFX’s use of the
Software (or any Viggle Materials licensed pursuant to Section 5.2) is subject
to the following:

 

2.2.1                     SFX may not, nor allow any third party to
(a) decompile, disassemble, or reverse engineer the Software except to the
extent expressly permitted by applicable law without Viggle’s prior written
consent; (b) remove any product identification or proprietary rights notices;
(c) lease, lend, sublicense (except as expressly permitted) or use the Software
for timesharing or service bureau purposes; or (d) otherwise use or copy the
Software or Viggle Materials except as expressly provided herein;

 

2.2.2                     SFX may sublicense the use of the Software or Viggle
Materials licensed hereunder in accordance with the terms of this Agreement to
(a) an Affiliate (only for so long as such person or entity remains an Affiliate
of SFX) and (b) co-promoters, joint venture partners or non-wholly owned
subsidiaries of SFX and its Affiliates, provided that any such joint venture
partners shall be subject to Viggle’s approval, not to be unreasonably withheld
(collectively, “Partners”), and (c) Contractor that is performing development
services on behalf of SFX or its Affiliates, provided that (i) SFX and each
Affiliate, Partner or Contractor that has access to or uses the Software or
Viggle Materials shall be jointly and severally liable for such parties’
compliance with the terms of this Agreement, (ii) SFX shall cause each such
party to agree in writing that Viggle is a third party beneficiary of the
license agreement between SFX and such party, (iii) only Affiliates and
Contractors may have access to Source Code and, as a pre-requisite for such
access, must agree in writing to adhere and shall adhere to the Source Code
Handling Requirements.  For the avoidance of doubt, any Contractors, Affiliates,
or Partners may only use the Software for Viggle’s or its Affiliates’ internal
business purposes (which, with respect to co-promoters, shall include
co-promotion of events that are co-promoted by SFX or an SFX Affiliate and the
co-promoter but shall not include an event promoted solely by such co-promoter).

 

2.3                               Retention of Rights.  Viggle reserves all
rights not expressly granted to SFX in this Agreement.  Except as specified in
Section 5.3 (Restrictions on Competitive Use), nothing in this Agreement shall
limit in any way Viggle’s right to develop, use, license, create derivative
works of, or otherwise exploit the Software, or to permit third parties to do
so.

 

3.                                      SERVICES.

 

3.1                               Support Services.  Viggle shall provide SFX
and its Affiliates with Support Services as described more fully in Schedule 2.

 

3.2                               Professional Services.  Subject to SFX
providing Viggle with a written request for Professional Services specifying the
scope of work, schedule for performance and technical requirements to enable
Viggle to secure necessary resources and provided that the parties execute a
Statement of Work, Viggle will provide Professional Services to SFX. 
Professional Services may include development services (e.g., creation of SFX
Enhancements), technical,

 

4

--------------------------------------------------------------------------------


 

design, consulting, or other similar services, and shall be subject to the
following additional terms:

 

3.2.1                     For on-site work, SFX will be billed for a minimum
duration of one (1) workday, which may include travel time to/from the SFX’s
site if it is necessary to travel during typical workday hours (Monday-Friday,
8:30am-6pm).

 

3.2.2                     SFX shall reimburse Viggle for all reasonable travel
and lodging expenses incurred while performing Professional Services.  Hotel
accommodations are business class and airline tickets are refundable coach
class.

 

3.2.3                     Professional Services performed (a) in excess of eight
(8) hours on a business day are billed at one-and-a-half times standard rates,
and (b) on weekends and Viggle holidays are billed at twice standard rates.
Travel on weekends and Viggle holidays and international travel are billed at
standard rates using the official airline guide for travel time.

 

3.2.4                     Should SFX cancel a Professional Services engagement
less than two (2) business days prior to the date that such engagement was
scheduled to commence, SFX shall pay Viggle fifty percent (50%) of the estimated
Professional Service fees for up to two (2) cancelled days plus non-recoverable
expenses. Such fees shall be waived if Viggle is able to reassign resources to
another Professional Services engagement prior to the scheduled commencement
date.

 

3.3                               Most Favored Terms. During the Term, to the
extent that terms and conditions are offered by Viggle to a third-party
licensing the Software that are, when taken as a whole, more favorable than the
terms and conditions provided in Section 3.2 and Section 4.1.2, Viggle shall
provide SFX with the same terms and conditions on a prospective basis.

 

4.                                      FEES.

 

4.1                               One Time Fees For Initial Term and Any Renewal
Terms. SFX shall pay to Viggle the following fees:

 

4.1.1                     License Fees.

 

4.1.1.1           Initial Term.  For the Initial Term, SFX shall pay Five
Million Dollars ($5,000,000) on the Effective Date, which shall constitute an
upfront royalty for the license to use the Software hereunder.

 

4.1.1.2           Renewal Term(s).  For each Renewal Term, if any, SFX shall pay
Five Million Dollars ($5,000,000) on or prior to the commencement of the
applicable Renewal Terms, which payment shall constitute an upfront royalty for
the license to use the Software hereunder.

 

4.1.2                     Services Fees. Unless otherwise agreed to by the
parties, all Professional Services or Support Services (other than the provision
of Updates that are made available to other Viggle customers) shall be
chargeable at the Blended Hourly Rate, provided that Viggle has personnel with
the requisite skills and experience to perform the requested Professional

 

5

--------------------------------------------------------------------------------


 

Services.  In the event that Viggle does not have personnel with the skills
required for the requested Professional Services, Viggle reserves the right to
charge SFX for Professional Services at Viggle’s current applicable professional
services rates.

 

4.2                               Royalties.  During the Term, Viggle shall
calculate its Net Third Party License Revenue arising from its third party
licensing of the Software and shall, within forty five (45) days following each
calendar quarter, remit to SFX 50% of such Net Third Party License Revenue. 
Viggle will provide with such payments a written report to SFX a report
summarizing in reasonable detail the calculation of its Net Third Party License
Revenue. Viggle will keep accurate, full, and complete records that support such
reports and related calculation of the payments due under the Agreement. SFX
shall have the right to nominate an independent certified public accountant
satisfactory to it who shall have access during reasonable business hours to
such of Viggle’s records as are necessary to verify the accuracy of the royalty
reports and the royalty payments made under this Agreement. The parties shall
split the costs of any such accountant review.

 

4.3                               Payment Terms.  Unless otherwise provided
herein, all fees are due and payable within thirty (30) days of the date of
invoice. Late payments will bear interest at the rate of 1.5% per month, or, if
lower, the maximum rate allowed by law.

 

4.4                               Taxes.  SFX is responsible for payment of all
applicable sales, use, consumption, VAT, GST and other taxes and all applicable
export and import fees, customs duties and similar charges (other than taxes
based on Viggle’s net income) arising from the payment of license or maintenance
fees or the delivery or license of the Software or maintenance services. SFX
will make all payments without reduction for any withholding taxes, which taxes
shall be SFX’s sole responsibility, and SFX will provide Viggle with such
evidence as Viggle may reasonably request to establish that such taxes have been
paid.

 

5.                                      INTELLECTUAL PROPERTY RIGHTS;
RESTRICTIONS ON COMPETIVE USE OF SOFTWARE OR VIGGLE MATERIALS

 

5.1                               Ownership of Software and Viggle Materials. 
Except for the licenses granted herein and subject to the restrictions specified
in Section 5.3, Viggle and its suppliers shall own all right, title and interest
(including any copyrights, patents, trade secrets or other intellectual property
rights) in and to the Software (including, for the avoidance of doubt,
Enhancements) or any Viggle Materials delivered to SFX pursuant to this
Agreement.

 

5.2                               License to Viggle Materials.  Subject to full
payment to Viggle of all sums due for any Professional Services provided
hereunder and the terms and conditions of this Agreement (including the
restrictions specified in Section 2.2 above), Viggle hereby grants to SFX a
non-exclusive, non-transferable (except as provided herein) license during the
Term to use, modify, reproduce, and create derivative works of the Viggle
Materials for SFX’s and its Affiliates’ internal business purposes.

 

5.3                               Restrictions on Competitive Use.

 

5.3.1                     Restrictions on Viggle Use of Software. 
Notwithstanding anything to the contrary in this Agreement, Viggle agrees that
during the term of this Agreement it may not

 

6

--------------------------------------------------------------------------------


 

license the Software (or any Viggle Materials) to any third party that directly
competes with SFX within the SFX Field of Use.

 

5.3.2                     Restriction on SFX Use of Software. Notwithstanding
anything to the contrary in this Agreement, SFX agrees that during the term of
this Agreement it may not use the Software (or any Viggle Materials) for any
business that directly competes with Viggle within the Viggle Field of Use.
Viggle acknowledges that the business of SFX does not currently compete with the
business of Viggle.

 

5.4                               Prosecution of Viggle Patents.  Viggle agrees
to shall have the exclusive right to conduct prosecution and maintenance of
Patents relating to the Software and/or any Enhancements (collectively, the
“Viggle Patents”), at Viggle’s discretion and by internal or external counsel of
Viggle’s choosing. The phrase “prosecution and maintenance” of Patents shall be
deemed to include, without limitation, the conduct of interferences or
oppositions, and/or requests for re-examinations, reissues or extensions of
patent terms.  Viggle shall use commercially reasonable efforts to obtain broad
patent coverage with respect to the Viggle Patents.  The Viggle Patents are
specified on Schedule 3.

 

6.                                      TERM AND TERMINATION

 

6.1                               Term.  The term of this Agreement shall
commence on the effective date and continue for a period of ten (10) years (the
“Initial Term”), unless terminated in accordance with its term.  Following the
Initial Term, SFX may renew this Agreement by providing at least ninety (90)
days notice prior to the expiration of the then current term, whereupon the term
shall be extended for am additional ten (10) year period (each, a “Renewal
Term”).  The “Term” shall mean, collectively, the Initial Term and any Renewal
Term(s).

 

6.2                               Termination.  Either party may terminate this
Agreement if the breaching party fails to cure any material breach of this
Agreement within thirty (30) days of receiving notice of such breach from the
non-breaching party.  Upon such termination, all of SFX’s right to use the
Software shall immediately cease and SFX shall promptly return to Viggle or
destroy all copies of the Software and Documentation.

 

6.3                               Suspension.  Notwithstanding anything to the
contrary contained in the Agreement, Viggle may temporarily suspend any Services
immediately, without notice, if (a) interruption of service is necessary to
prevent or protect against fraud or otherwise protect Viggle’s or its
subcontractors or Affiliates’ personnel, facilities or services, (b) SFX
breaches or otherwise fails to comply in any material respect with the license
restrictions; or (c) the suspension is in accordance with an order, instruction
or request of a government, an emergency service organization or other
administrative agency having appropriate jurisdiction.  The suspension shall be
without prejudice to any other right or remedy Viggle may have arising out of
SFX’s breach or non-compliance.

 

6.4                               Effect of Termination.  Any obligations to pay
fees incurred under Section 4 prior to termination and the provisions of
Sections 5, and 7-11 shall survive termination of the Agreement for any reason.
Termination is not an exclusive remedy.

 

7

--------------------------------------------------------------------------------


 

7.                                      LIMITED WARRANTY AND DISCLAIMER

 

7.1                               Software Warranty.  Viggle warrants that, when
delivered, and for a period of ninety (90) days thereafter (the “Warranty
Period”), the Software licensed hereunder (excluding Updates, Enhancements for
purposes of this Section 7.1) will conform in all material respects to Viggle’s
current Documentation for such Software.  The preceding warranty will not apply
if:  (a) any Software is modified without Viggle’s written consent, (b) Software
is used other than in accordance with the Agreement or the Documentation, or
(c) Software is installed on any computer hardware or used with any software not
specified in the Documentation or in accordance with the Technical Requirements.

 

7.2                               Services Warranty.  Viggle warrants for a
period of ninety (90) days from the performance of any Services provided by
Viggle pursuant to this Agreement, including Support Services, that such
Services shall be performed in a professional and workmanlike manner consistent
with generally accepted industry standards.

 

7.3                               Additional Warranties.  Viggle further
warrants that (a) has all requisite corporate authority to enter into this
Agreement and its performance hereunder does not and shall not conflict with any
third party contracts or agreements to which it is a party; (b) it has taken all
necessary actions to authorize the execution and performance of this Agreement;
(c) to its knowledge, there are no intellectual property rights owned by a third
party that will be infringed or misused by the exercise or exploitation of the
Software as set forth herein in a manner that will have a material adverse
impact on the business of Viggle, provided that the parties each acknowledge
that Viggle has disclosed to SFX the Blue Spike Litigation, which Viggle does
not believe will have a material impact on either Viggle’s or SFX’s business.

 

7.4                               Warranty Limitations.  SFX must report in
writing any breach of the warranties contained in this Section 7.1 and 7.2 to
Viggle during the applicable warranty periods, and SFX’s exclusive remedy and
Viggle’s entire liability for any breach of such warranties shall be as follows:

 

7.4.1                     Software Warranty Remedy.  In the event of a breach of
Section 7.1, Viggle shall use its commercially reasonable efforts to correct or
provide a workaround for reproducible Software errors that cause a breach of
such warranty, or if Viggle is unable to make the Software operate as warranted
within a reasonable time considering the severity of the error, SFX shall be
entitled to return the Software to Viggle and recover the fees paid for the
Software.

 

7.4.2                     Services Warranty Remedy.  In the event of a breach of
Section 7.2, Viggle shall reperform the Services, or if Viggle is unable to
perform the Services as warranted, SFX shall be entitled to a services credit
equal to the fees paid to Viggle for the nonconforming Services.

 

7.5                               Warranty Disclaimers.  Viggle does not warrant
that (a) the Software will meet SFX’s requirements, (b) the Software will
operate in combination with other hardware, software, systems or data not
provided by which SFX may select for use, (c) the operation of the Software will
be uninterrupted or error-free, or (d) all Software errors will be corrected. 
THE SOFTWARE IS PROVIDED “AS IS.”  THE WARRANTIES ABOVE ARE EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, AND VIGGLE
AND ITS LICENSORS HEREBY DISCLAIM ALL IMPLIED

 

8

--------------------------------------------------------------------------------


 

WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, NONINFRINGEMENT, AND
QUALITY OF SERVICE.

 

8.                                      LIMITATION OF REMEDIES AND DAMAGES

 

8.1                               EXCEPT FOR BREACHES OF SECTION 2 (LICENSE) OR
SECTION 10 (CONFIDENTIALITY), IN NO EVENT SHALL VIGGLE, VIGGLE’S SUPPLIERS OR
SFX BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION DAMAGES FOR LOSS OF PROFITS, DATA OR USE,
INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR
TORT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

8.2                               Except for Viggle’s liability for IP Claims
pursuant to Section 9.1, any breach of Section 2 (License), Section 10
(Confidentiality), or any amounts to be paid hereunder, the aggregate and
cumulative liability of each party and its suppliers for damages hereunder shall
in no event exceed the amount of fees paid or owed by SFX under this Agreement,
and if such damages relate to particular Software or Services, such liability
shall be limited to fees paid for the Software or Services giving rise to the
liability.

 

9.                                      INTELLECTUAL PROPERTY INDEMNITY

 

9.1                               If a third party makes a claim against SFX
that the Software infringes any U.S. patent, copyright, or trademark or
misappropriates any trade secret (“IP Claim”); Viggle will (a) defend SFX
against the IP Claim at Viggle’s cost and expense, and (b) indemnify and hold
SFX harmless against any and all costs, damages and expenses (including
reasonable legal fees) finally awarded against SFX by a court of competent
jurisdiction or agreed to in a written settlement agreement signed by Viggle
arising out of such IP Claim; provided that: (i) SFX promptly notifies Viggle in
writing no later than ninety (90) days after SFX’s receipt of notification of a
potential claim, provided that any failure to provide such notice Viggle shall
limit Viggle’s foregoing obligations only to the extent that Viggle is
prejudiced by such delay; (ii) Viggle may assume sole control of the defense of
such claim and all related settlement negotiations, provided that SFX may in its
sole discretion and cost, participate in its defense through its counsel; and
(iii) SFX provides Viggle, at Viggle’s request and expense, with the assistance,
information and authority necessary to perform Viggle’s obligations under this
Section.  Notwithstanding the foregoing, Viggle shall have no liability for any
claim of infringement based on (w) the use of a superseded or altered release of
Software if the infringement would have been avoided by the use of a current
unaltered release of the Software, (x) the modification of Software by anyone
other than Viggle, (y) the use of the Software other than in accordance with the
Documentation and this Agreement and Technical Requirements, or (z) use of the
Software in combination with any other software, hardware or data where in the
absence of such combination the Software would not have been infringing.

 

9.2                               If the Software is held to infringe or is
believed by Viggle to infringe, Viggle shall have the option, at its expense, to
(a) replace or modify the Software to be non-infringing, or (b) obtain for SFX a
license to continue using the Software.  If it is not commercially reasonable to

 

9

--------------------------------------------------------------------------------


 

perform either of the foregoing options, then Viggle may terminate the Software
license for the infringing Software and refund the license fees paid for those
Software and fees for any Services that directly relate to such Software upon
return of the Software by SFX.  Except in the case of Viggle’s breach of
Section 7.3(b), this Section 9.2 states Viggle’s entire liability and SFX’s
exclusive remedy for any claim of infringement provided that Viggle covers the
out of pocket costs incurred by SFX in any such action.

 

10.                               CONFIDENTIALITY.

 

10.1                        Disclosure of Confidential Information.  The
Receiving Party may not disclose the Disclosing Party’s Confidential Information
to any third party except the Receiving Party’s representative and advisors, and
only to the extent that such disclosure is necessary for the performance of the
Receiving Party’s obligations and exercise of Receiving Party’s rights under
this Agreement, provided, however, that before disclosing any Confidential
Information of the Disclosing Party, the Receiving Party shall ensure that all
such persons receiving Confidential Information shall (a) be subject to a
written confidentiality Agreement with the Receiving Party that is at least as
protective of the Disclosing Party’s Confidential Information as this Agreement,
and (b) have been informed of the confidential nature of the Confidential
Information. Additionally, if a Receiving Party is ordered by a court,
administrative agency, regulatory agency, or other governmental body of
competent jurisdiction to disclose Confidential Information, or if it is served
with or otherwise becomes aware of a motion or similar request that such an
order be issued, then the Receiving Party will not be liable to the Disclosing
Party for disclosure of Confidential Information required by such order,
provided that the Receiving party first notifies the Disclosing Party of the
motion or order by the most expeditious possible means and permits the
Disclosing Party an opportunity to seek a protective order or injunction
prohibiting or restricting such disclosure

 

10.2                        Restrictions on Use of Confidential Information. 
Receiving Party agrees to use reasonable care, but in all events at least the
same degree of care that it uses to protect its own confidential and proprietary
information of similar importance, to prevent the unauthorized use, disclosure,
or availability of Confidential Information of the Disclosing Party. SFX
acknowledges and agrees that the Source Code provided hereunder constitute
valuable Viggle trade secrets.  Accordingly, SFX will and shall cause its
Contractors and employees to (a) comply with the Source Code Handling
Requirements and (b) monitor, maintain and implement prevailing industry
standard security controls that are designed to prevent unauthorized access to
the Viggle Source Code.  Except as otherwise expressly permitted by this
Agreement, the Receiving Party shall not

 

10.2.1              disclose, duplicate, copy, transmit or otherwise disseminate
in any manner whatsoever any Confidential Information of the Receiving Party;

 

10.2.2              use the Confidential Information of the Disclosing Party for
the Receiving Party’s own benefit or that of any third party or for any purpose
other than performance of this Agreement;

 

10.2.3              commercially exploit any Confidential Information of the
Disclosing Party; or

 

10

--------------------------------------------------------------------------------

 

10.2.4              acquire any right in, or assert any lien against, the
Confidential Information of the Disclosing Party.

 

10.3                        Exceptions to Confidential Treatment.  Confidential
Information shall not include, and the obligations herein shall not apply to,
information that

 

10.3.1              is now or subsequently becomes generally available to the
public through no fault of Receiving Party;

 

10.3.2              Receiving Party can demonstrate was rightfully in its
possession prior to disclosure to Receiving Party by Disclosing Party;

 

10.3.3              is independently developed by Receiving Party without the
use of any Confidential Information provided by Disclosing Party; or

 

10.3.4              Receiving Party rightfully obtains from a third party
(without restriction and without breach of any agreement) who has the right,
without obligation to Disclosing Party, to transfer or disclose such
information.

 

10.4                        Return of Confidential Information. Except as
otherwise provided in this Agreement, upon termination of this Agreement, or
upon the Disclosing Party’s earlier request, the Receiving Party shall promptly
return to the Disclosing Party, or destroy, all of the Disclosing Party’s
Confidential Information then in the Receiving Party’s possession, except for
any data retained by SFX pursuant to its automatic back-up/retention policy. 
The Receiving Party shall, if requested in writing, certify its respective
compliance with the foregoing provision

 

10.5                        Injunctive Relief.  It is agreed that the
unauthorized use or disclosure of any Confidential Information by Receiving
Party in violation of this Agreement may cause severe and irreparable damage to
Disclosing Party, for which monetary damages may be insufficient.  In the event
of any violation of this Agreement, Receiving Party agrees that Disclosing Party
may, without posting a bond, seek from any court of competent jurisdiction
preliminary and/or permanent injunctive relief to prevent disclosure and/or to
prohibit further disclosure.

 

11

--------------------------------------------------------------------------------


 

11.                               MISCELLANEOUS

 

11.1                        Assignment.  Except as otherwise provided in this
Section 11.1, neither party may assign this Agreement, and SFX may not transfer
Software, to another legal entity, without the other party’s written consent,
such consent not to be unreasonably withheld or delayed; provided, however, that
no consent shall be required if (a) either party assigns this Agreement to an
Affiliate or in connection with a merger, acquisition, or sale of all or
substantially all of its assets, unless the Affiliate or surviving entity is a
direct competitor of the other party, and so long as: (i) such Affiliate or
surviving entity agrees to be bound in writing by the terms of this Agreement,
and (ii) the assigning or transferring entity provides the other party with
notice of the assignment or transfer and the Affiliate or surviving entity’s
written assent to the terms of this Agreement within thirty days of the
assignment or transfer, or (b) Viggle assigns its right to receive and collect
payments hereunder. This Agreement and all of its terms, conditions and
covenants are intended to be fully effective and binding, to the extent
permitted by law, on the successors and permitted assigns of the parties hereto.

 

11.2                        Governing Law; Jurisdiction. The Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the conflicts of law provisions thereof. The United Nations Convention on
Contracts for the International Sale of Goods is specifically excluded from
application to this Agreement.  There parties hereby consent to the exclusive
jurisdiction of the federal and state courts located in New York County, New
York.

 

11.3                        Notices.  All notices delivered under the Agreement
shall be in writing and deemed given upon receipt when delivered personally or
upon confirmation of receipt following delivery of (i) nationally recognized
overnight courier service or (ii) registered or certified mail, return receipt
requested, postage prepaid, in each case addressed to the Legal Department at
the address indicated above, or at such other address of which one party is
notified by the other in writing.

 

11.4                        Severability.  If a provision of the Agreement or
portion thereof is found to be invalid or unenforceable under applicable law, it
shall be omitted from the Agreement without invalidating the remainder of such
provision or the remaining provisions of the Agreement. The waiver by either
party of any default or breach of any provision of this Agreement shall not
constitute a waiver of any other or subsequent default or breach.

 

11.5                        Force Majeure.  Each party will be excused from
performance for any period during which, and to the extent that, it or its
subcontractor(s) is prevented from performing any obligation or service, in
whole or in part, as a result of causes beyond its reasonable control, and
without its fault or negligence, including without limitation, acts of God,
strikes, lockouts, riots, acts of war, epidemics, communication line failures,
and power failures.

 

11.6                        Export Laws.  SFX agrees to comply fully with all
relevant export laws and regulations, including but not limited to the U.S.
Export Administration Regulations (collectively, “Export Controls”).  Without
limiting the generality of the foregoing, SFX expressly agrees that it shall
not, and shall cause its representatives to agree not to, export, directly or
indirectly, re-export, divert, or transfer the Software, Documentation,
Enhancements

 

12

--------------------------------------------------------------------------------


 

or any code or work product provided hereunder to any destination, company or
person restricted or prohibited by Export Controls.

 

11.7                        Nonsolicitation.  Except if agreed to in writing by
Viggle, SFX shall not contract or employ any current or former Viggle
employee(s), either directly or through a third party, to work with products or
services developed, provided, sold or licensed by Viggle.  Contracting or
employing a current or former Viggle employee to perform any implementation,
customization, configuration or support on Viggle products or services is
expressly prohibited by this clause. Such prohibition shall be binding until one
(1) year after the date of the applicable current or former employee’s
termination of employment with Viggle.

 

11.8                        Independent Contractor.  Viggle is an independent
contractor; nothing in this Agreement shall be construed to create a
partnership, joint venture or agency relationship between the parties

 

11.9                        Entire Agreement.  The Agreement, including the
attached Schedules and any Statement(s) of Work, represents the entire Agreement
between the parties, and expressly supersedes and cancels any other agreements,
whether oral or written, on the subjects herein.  Each party acknowledges that
it is not entering into the Agreement on the basis of any representations not
expressly contained herein.  Other than as specified herein, this Agreement may
only be supplemented or modified by an amendment in a writing executed by the
parties.  No additional or conflicting term in a purchase order or other
document shall have any effect.

 

11.10                 Counterparts.  This Agreement may be executed
simultaneously in two (2) or more counterparts, each of which will be considered
an original, but all of which together will constitute one and the same
instrument.  The exchange of digital copies of a fully executed Agreement (in
counterparts or otherwise) shall be sufficient to bind the parties to the terms
and conditions of this Agreement.

 

 

SFX ENTERTAINMENT, INC.

 

VIGGLE INC.

 

 

 

 

 

 

 

 

By:

/s/ Shelly Finkel

 

By:

/s/ John C. Small

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1 — SOFTWARE DESCRIPTION

 

Viggle’s Audio Content Recognition (“ACR”) software, which includes
functionality to convert an audio sample into a digital fingerprint and match
that digital fingerprint against a database of stored digital fingerprints and
any associated loyalty programs of such audio recognition platform.  For the
avoidance of doubt, the license granted hereby does not include a database of
audio fingerprints.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 —SUPPORT AND MAINTENANCE SERVICES

 

1.                                      SUPPORT AND MAINTENANCE SERVICES. In
consideration SFX’s payment of the applicable fees set forth in the Agreement,
Viggle shall provide the support and maintenance services set forth in this
Schedule 2 (collectively, “Support Services”) for a term of ten years from the
original delivery date of the Software.  Support Services are renewed and
invoiced on an annual basis unless terminated as provided herein.

 

1.1                               Standard Telephone Support.  During normal
Viggle business hours (i.e., 9:00 a.m. to 5:00 p.m. U.S. Eastern Time, Monday
through Friday, holidays excepted), Viggle shall provide SFX technical
assistance by telephone with the installation and use of the Software, the
identification of Software and/or Documentation problems and the reporting of
Bugs (as defined below).

 

1.2                               Software Updates.  Viggle shall make available
to SFX each minor and major functional release of the Software, that Viggle
makes generally available without additional charge to its customers that
receive support services for such Software to replace a prior Software release. 
A major functional release is indicated by a change in the first digit of a
version number, e.g. from 4.0.0 to 5.0.0; a minor functional release is
indicated by a change in the second digit, e.g. from 4.0.0 to 4.1.0. Maintenance
releases, which are indicated by a change in the third digit of a version
number, e.g. from 5.0.1 to 5.0.2, are provided as needed in response to SFX
inquiry.

 

1.3                               Bug Fixes.  Viggle shall exercise commercially
reasonable efforts to correct any reproducible malfunction of the Software
reported to Viggle by SFX that prevents the Software from performing in
accordance with the operating specifications described in the then current
Documentation (a “Bug”).

 

1.4                               Retirement of Releases.  Support Services are
provided for a Software product version from the date the version becomes
generally available until such version is retired.  Prior commercial releases of
the Software are retired as follows: (a) one month after the commercial release
of a subsequent maintenance release; (b) two (2) months after the commercial
release of a new minor functional release; (c) six (6) months after the
commercial release of a new major functional release. In all events, however,
telephone support services are provided with respect to “how-to” use questions
for a retired version of the Software for six (6) months following its
retirement.

 

1.5                               Termination.  SFX may terminate Support
Service at the end of the term by giving written notice to Viggle at least
thirty (30) days prior to the end of any such term.  Viggle may suspend or
cancel Maintenance Service if SFX fails to make any required payments or if SFX
is in material breach of the Agreement.  The

 

1.6                               Exclusions.  Viggle shall have no obligation
to support or maintain: (a) any Software modified without Viggle’s written
consent, (b) use of the Software other than in accordance with the Agreement or
the Documentation, (c) SFX Enhancements, (d) Software installed on any computer
hardware or used with any software, not specified in the Documentation or in
accordance with the Technical Requirements, or (e) Third Party Software.  In the
event that SFX requests Support Services and Viggle performs services and any of
the exclusions in this Section 1.6 applies, Viggle may charge SFX for such
services as specified in Section 4 of the Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 —VIGGLE PATENTS

 

Non-Provisional Patent Application
No. 13/345,942

 

January 9, 2012

 

METHOD AND SYSTEM FOR IDENTIFYING A MEDIA PROGRAM FROM AN AUDIO SIGNAL
ASSOCIATED WITH THE MEDIA PROGRAM

Non-Provisional Patent Application
No. 13/405,851

 

February 27, 2012

 

SYSTEM AND METHOD FOR PLAYING AN ADJUNCT GAME DURING A LIVE SPORTING EVENT

 

--------------------------------------------------------------------------------
